17-378
    Ahmed v. Whitaker
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A200 237 468

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 25th day of January, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             GUIDO CALABRESI,
                  Circuit Judges.
    _____________________________________

    FAEZ AHMED,
             Petitioner,

                        v.                                       17-378
                                                                 NAC
    MATTHEW G. WHITAKER, ACTING
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Salim Sheikh, New York, NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Melissa Neiman-
                                        Kelting, Assistant Director; Jacob
                                        A. Bashyrov, Trial Attorney, Office
                                        of Immigration Litigation, United
                                        States   Department   of   Justice,
                                        Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner      Faez     Ahmed,       a    native   and      citizen   of

Bangladesh, seeks review of a January 9, 2017 decision of the

BIA affirming a February 29, 2016 decision of an Immigration

Judge   (“IJ”)     denying     Ahmed’s        applications    for    asylum,

withholding   of    removal,    and       relief   under   the    Convention

Against Torture (“CAT”). In re Faez Ahmed, No. A 200 237 468

(B.I.A. Jan. 9, 2017), aff’g No. A 200 237 468 (Immig. Ct.

N.Y. City Feb. 29, 2016). We assume the parties’ familiarity

with the underlying facts, the procedural history of the case,

and the issues under review.

    Under the circumstances of Ahmed’s petition, we have

considered both the IJ’s and the BIA’s opinions “for the sake

of completeness.” Wangchuck v. Dep’t of Homeland Security,

448 F.3d 524, 528 (2d Cir. 2006). The applicable standards of

review are well established. See 8 U.S.C. § 1252(b)(4)(B);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

    First, we conclude that the agency reasonably relied on

the record from Ahmed’s credible fear interview. Although,


                                      2
“adverse credibility determinations based on ‘discrepancies’

with a credible fear interview should be examined with care,”

Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009) (citing

Ramsameachire v. Ashcroft, 357 F.3d 169, 180-81 (2d Cir.

2004)), “[w]here the record of a credible fear interview

displays the hallmarks of reliability, it appropriately can

be considered in assessing an alien’s credibility,” id.

      The agency here reasonably found that the record from

Ahmed’s interview displayed such hallmarks. For example, the

interview was conducted with an interpreter that Ahmed did

not   object    to,   Ahmed    affirmatively   declined      to   have    an

attorney present, a paralegal from Ahmed’s attorney’s office

monitored the hearing, the interview was memorialized in a

typed document in question and answer format, the questions

posed were designed to elicit details of Ahmed’s asylum claim,

and   Ahmed’s    responses     indicated    that     he   understood     the

questions. See Ming Zhang, 585 F.3d at 724-25. We also note

that Ahmed’s counsel did not object to the immigration judge’s

reliance on the interview record. Certified Admin. Rec. at

133 (“I don’t have any objection”).

      Accordingly,     we     conclude,    second,    that   substantial

evidence supports the agency’s determination that Ahmed was


                                    3
not credible as to his claim that the Awami League attacked

him six times for his work with the Bangladesh Nationalist

Party   (“BNP”).   The   agency   reasonably   found   that   Ahmed’s

statements at his credible fear interview were inconsistent

with his testimony regarding when the Awami League first beat

him and what happened during an alleged October 2010 attack.

See 8 U.S.C. § 1158(b)(1)(B)(iii). Ahmed did not compellingly

explain these inconsistencies. See Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

offer a plausible explanation for his inconsistent statements

to secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (internal

quotations omitted)).

    The agency also reasonably relied on Ahmed’s internally

inconsistent testimony about a foot injury he claims he

sustained during an alleged April 2010 attack. On direct

examination, Ahmed said he was cut on his right foot but then

changed his answer to his left foot. On cross-examination,

Ahmed first said that his left foot was cut, but then said

that his right foot was cut. And, while Ahmed’s original

written statement listed a cut to his left foot, he later

revised it to reflect a cut to his right foot. See 8 U.S.C.


                                  4
§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64; see

also Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

single false document or a single instance of false testimony

may (if attributable to the petitioner) infect the balance of

the alien’s uncorroborated or unauthenticated evidence . . .

And    where    an    IJ’s    finding     of   fabrication       (supported    by

substantial evidence) serves as a basis for discrediting

other evidence, a reviewing court is in no position to

conclude that the discrediting of the remaining evidence is

unsupported by substantial evidence.”).

       Third, we conclude that the agency reasonably determined

that Ahmed failed to rehabilitate his testimony with reliable

corroborating evidence. See Biao Yang v. Gonzales, 496 F.3d
268,    273     (2d    Cir.     2007)     (“An      applicant’s    failure     to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.”). Among other things, the agency

did not err in declining to afford significant weight to

various    written      statements        Ahmed      submitted    because     the

authors       were    not     available       for    cross-examination.       See

8 U.S.C. § 1158(b)(1)(B)(iii); Y.C. v. Holder, 741 F.3d 324,


                                          5
334 (2d Cir. 2013) (deferring to agency’s decision to afford

little weight to relative’s letter because it was unsworn and

from an interested witness).

    Finally, given Ahmed’s inconsistent statements and lack

of reliable corroboration, the agency correctly concluded

that its adverse credibility determination was dispositive of

Ahmed’s   asylum,   withholding       of   removal,   and   CAT   relief

applications because all three were based on the same factual

predicate. See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

Cir. 2006).

    For the foregoing reasons, Ahmed’s petition for review

is DENIED. As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                  6